Citation Nr: 0216566	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
crush injury with fracture and laceration to the left 
(nondominant) index finger, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from August 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO).  


FINDINGS OF FACT

1.  Residuals of a crush injury with fracture and laceration 
to the left (nondominant) index finger are manifested by some 
limited range of motion, pain, numbness, and tingling, absent 
pin and touch sensation, and lack of extension. 

2.  There is a left index finger scar that is tender and 
painful.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a crush injury with fracture and laceration 
to the left (nondominant) index finger have not been met.  38 
U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2001).

2.  The criteria to warrant assignment of a 10 percent 
evaluation for a tender and painful scar on the left index 
finger have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.119, Diagnostic Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1999, the veteran stated that residuals of a crush 
injury with fracture and laceration to the left (nondominant) 
index finger had become worse.  He stated that he had limited 
range of movement in his left hand, as well as a lack of 
feeling due to nerve damage.  Specifically, he reported that 
he was unable to differentiate between hot and cold or to 
feel sharp edges.  He stated that he had arthritic pain 
associated with the residuals.  

On VA examination in August 1999, the veteran reported that 
he was employed by a sales and marketing company.  
Irritability in the palm of the hand at the site of the 
proximal portion of the nerve graft and the initial repair 
was noted.  The examiner noted that the veteran had never 
regained complete function of the finger.  Movement in his 
metacarpal phalangeal joint was noted, with some lesser 
movement in the proximal interphalangeal joint, and even less 
in the distal interphalangeal joint.  The veteran complained 
of numbness in both sides of his index finger and that he 
lacked movement of all joints in the finger.  Specifically, 
he stated that his hand felt arthritic and that he was unable 
to perform mechanical tasks due to lack of mobility and the 
limited movement due to arthritic pain.  The examiner noted 
that the arthritic pain was, apparently, according to the 
veteran's description, stiffness of his finger, made worse 
with cold weather.  He reported that it was stiff before he 
used it in the morning, but improved with attempted 
manipulation of the finger or obtaining individual motion on 
an exercise program.  The report of examination notes that as 
a result of numbness, he had, at times, burned his hand due 
to the lack of appreciation of hot or cold sensation distal 
to the nerve injuries.  He reported that the numbness would 
come and go and varied in intensity, with periods of one or 
two days per week in the summer.  In cold weather, he 
reported that he had periods of increased stiffness and 
discomfort with movement of the finger, two to three times 
per week.  

Physical examination revealed that his left index finger had 
a slightly flexed stance.  The examiner stated that when 
viewing his finger, it was flexed about two centimeters below 
the other fingers, with a flexed stance primarily in the 
proximal interphalangeal joint of about 15 to 20 degrees, and 
5 to 10 degrees of the distal interphalangeal joint.  The 
report of examination notes that in straightening his finger 
out, the veteran was able to extend both the metacarpal 
phalangeal joint to its normal extension of -5 degrees, and 
the proximal interphalangeal joint, passively, to 0 degrees 
at the distal interphalangeal joint.  Actively, he was unable 
to extend the proximal interphalangeal and distal 
interphalangeal joints to 0 degrees.  He flexed the finger to 
the point where it touched the distal metacarpal pad to the 
crease, noted to be six centimeters.  He was unable to flex 
the finger in to touch the thenar eminence, and missed the 
thenar eminence in opposition by two centimeters.  He was 
able to oppose the distal tip to the pad of the thumb.  

There was a complex scar on the volar surface of his finger, 
which radiated around the radial side of the posterior aspect 
of the index finger two centimeters short of the knuckle of 
the index finger.  The report of examination notes that it 
was a complex laceration, coming out onto the surface of the 
metacarpal phalangeal joint, proximal phalanx, with 
transverse laceration extending over just proximal to the web 
space of the long finger, and a zigzag scar going down the 
proximal mid-phalanx and into the base of the pad of the 
index finger.  The report notes that the location described 
was proximally, near the metacarpal head.  At the metacarpal 
crease, two tender neuroma in the digital nerve to the index 
finger were noted.  The report notes that tapping them gave a 
sense of radiation and tingle down into the finger to the 
pad.  In addition, there was a neuroma in the dorsal radial 
nerve in the scar, about two centimeters proximal to the 
knuckle in the index finger.  It was noted to be slightly 
tender.  Distal to these nerves, there was anesthesia on the 
volar surface of the finger, including that part of the palm 
from the neuroma, distally.  It was numb on the radial side 
of the dorsum of the index finger, distal to the severed 
dorsal radial nerve, on the radial side of the proximal 
phalanx.  The examiner noted that it was anesthetic distal to 
the proximal interphalangeal on both sides of the finger 
circumferential.  The examiner stated that this indicated 
that the nerves had been transected prior to the branching of 
the knuckle.  A recent first-degree burn on the radial side 
of the proximal phalanx was noted.  The report notes that the 
veteran had burned himself due to his lack of appreciation 
for pain.  Slight swelling was noted.  The examiner stated 
that it was a first degree burn healing.  

Range of motion of the metacarpal phalangeal joint was 0/78 
degrees, actively, and 0/90 degrees passively.  Normal was 
noted to be 0/90 degrees.  Range of motion of the proximal 
interphalangeal joint was 15/45 degrees, actively, and 15/65 
degrees passively, if the flexor tendon near the base of the 
proximal metacarpal was held, producing essentially a normal 
pulley effect.  Passive range of motion of the proximal 
interphalangeal joint was 0/85 degrees.  Normal was noted to 
be 0/100 degrees.  Range of motion in the distal 
interphalangeal joint was 0/15 degrees actively, and 0/70 
passively.  Normal was noted to be 0/90 degrees.  The 
examiner reported that the veteran had no appreciation of 
sensation distal to the severed nerves.  Point localization 
was noted.  He did not respond to pinprick or to light touch.  
He had some mild proprioceptive symptoms, noted to be knowing 
where the joint was in flexion or extension, at the distal 
interphalangeal, proximal interphalangeal, and metacarpal 
phalangeal joint levels.  On grip strength, he did not have 
particular problems with heavy grip strength and holding the 
examiners two or three fingers.  He did not seem to have 
particular irritability or diminished grip strength as he 
pressed over the neuroma in the digital nerve.  The grip 
strength was intact.  Function of the hand was reported to 
include the thumb touching the opposite metacarpal head.  The 
balance of the finger, noted to be the long, ring and little 
fingers, all came down and touched the distal crease.  

The veteran had no extensor indices proprius function to the 
index finger.  He had full extension with the common 
digitorum but he could not extend the finger or utilize the 
distal interphalangeal tendon.  There was a dorsal scar over 
the wrist.  The report of examination notes that the veteran 
described the area as the source of a nerve graft to the 
radial side of his finger.  This was noted to be a very 
uncommon place to obtain a nerve graft and there was no 
deficit distal to the radial or ulnar nerve, as there was no 
numbness distal to the scar.  The scar, at the dorsum of his 
wrist, in addition to the scar over the base of his 
metacarpal phalangeal joint, were noted to suggest the 
possibility that he may have had the extensor indices 
proprius tendon taken as a graft for the finger, rather than 
a radial nerve graft for the finger.  

X-ray examination of the index finger was noted to reveal the 
residual presence of two crossed small 0-35 k-wires in the 
mid phalanx.  There was evidence of healing of an old 
proximal phalangeal fracture, which was in excellent 
alignment.  There was no arthritis noted in the proximal 
interphalangeal, distal interphalangeal, or metacarpal 
phalangeal joints.  The bone structure appeared to be in 
excellent alignment.  There were small bony protuberances in 
the distal part of the joint on the ulnar side, noted to 
suggest the possibility of small osteophytes present where 
previous k-wires had transfixed the fracture.  The balance of 
the bone and articular surfaces seen in the hand were normal.  

The diagnosis was status-post crush injury, left index, non-
dominant finger, with nerve, tendon, bone, and skin 
transections.  The examiner stated that the veteran had a 
poorly functioning flexor system to his finger, numbness 
distal to the mid-palmar crease on the proximal 
interphalangeal joint and complete anesthesia distal to the 
proximal interphalangeal joint of his thumb.  No loss or 
secondary effect was noted.  He had reasonable grip strength 
of some 60 pounds in his hand, despite the loss of the index 
finger on his nondominant side.  He stated that he appeared 
to have appreciable pain over the neuroma at his mid-palmar 
crease with heavy gripping activities.  He did not have 
evidence of arthritis of his metacarpal phalangeal joint, 
proximal interphalangeal or distal interphalangeal joints.  
He did not have limitation of the joints on an active basis 
due to adherence of his flexor apparatus and the loss of 
possible pulleys, which were noted to allow bow stringing of 
the flexor tendon from the metacarpal phalangeal joint down 
to the proximal interphalangeal joint level.  

The examiner opined that the veteran probably had lack of 
endurance with repetitive use since his original surgery.  He 
stated that it was difficult to appreciate that he would have 
any significant amount of loss of range of motion with what 
he described as flare ups, as loss of range of motion was 
inherent in the above reported factors that were limiting the 
movement in his finger.  The examiner stated that he did not 
think that such was due to arthritis.  He stated that it was 
an injured finger and that it might actually get stiff in 
cold weather.  He stated that he would expect this from a 
crush injury of this nature.  The report noted that it was 
improved with activity.  He stated that he doubted very 
seriously that it had advanced significantly from the 
original condition.  The examiner stated that the finger was 
a liability due to the poor sensation.  

In his VA Form 9, substantive appeal, received in June 2000, 
the veteran stated that his hand was in a locked position.  
He stated that he had arthritic pain and that his limitation 
of motion had increased.  

In correspondence received in July 2000, the veteran 
indicated that he had stiffness and arthritis in his left 
hand.  He stated that suffered from an almost claw-like 
effect with extreme stiffness.  

Private treatment records, received in December 2000, note 
the veteran's history of a left hand injury in 1983.  A May 
1998 record of treatment shows that the veteran denied 
myalgias or arthralgias of the musculoskeletal system.  
Records dated in December 1998 reflect an injury to his right 
hand.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Under Diagnostic Code 8516, paralysis of the ulnar nerve, a 
60 percent rating for the major extremity (50 percent for the 
minor extremity) is warranted when the evidence establishes 
complete paralysis characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
or reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.  A 30 percent evaluation is provided for 
incomplete paralysis of the ulnar nerve that is severe for 
the minor extremity.  38 C.F.R. 4.124a, Diagnostic Code 8516 
(2001).  

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent).  Scars that otherwise limit function are based 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the November 1999 rating decision of the reasons and bases 
for the denial of his claim.  He was further notified of this 
information in the March 2000 statement of the case and the 
June 2001 supplemental statement of the case.  In October 
2002, the veteran was notified by letter of the provisions of 
the VCAA. Specifically, he was advised of what information 
and evidence VA would attempt to obtain and what information 
and evidence he was to provide.  These actions satisfy VA's 
notification requirements.  See Quartuccio v. Principi, 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  There are VA examinations and 
opinions of record, as well as private opinions, and VA and 
private treatment records.  38 C.F.R. § 3.326(b). The veteran 
advised in October 2002 that he had no additional evidence to 
submit. In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Under Diagnostic Code 8516 an evaluation in excess of 30 
percent requires that the veteran's disability be manifested 
by complete paralysis.  After a careful review of the record, 
the Board finds that the criteria for a higher rating under 
Diagnostic Code 8516 based on complete paralysis of the ulnar 
nerve have not been met.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.

The evidence does not establish complete paralysis of the 
left index finger or griffin claw deformity.  The veteran 
asserts that his hand is in a locked position.  However, the 
August 1999 VA examination report shows while he was unable 
to extend the finger, he had full extension with the common 
digitorum.  In addition, he had range of motion, both 
actively and passively in the metacarpal phalangeal joints, 
the proximal interphalangeal joint and the distal 
interphalangeal joint of the left index finger.  Grip 
strength was intact.  The function of the hand was reported 
to include the thumb touching the opposite metacarpal head 
and the ring and little fingers coming down and touching the 
distal crease.  The evidence does not establish marked 
atrophy or that flexion of the wrist is weakened. 

In summary, the Board finds that the weight of the evidence 
is against a rating in excess of 30 percent, under diagnostic 
code 8516, for residuals of a crush injury with a fracture 
and laceration to the left (nondominant) index finger.  In 
reaching this determination, the Board has specifically 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001).  As described above, the 
veteran's overall functional impairment due to any factor, 
including pain, weakness, limitation of motion, is minimal.  
The veteran's statements regarding limitation of motion, and 
functional impairment have been weighed.  Against this 
background is the August 1999 VA examiner report showing grip 
strength was intact and that there was some limitation of 
motion.  The examiner specifically stated that additional 
loss of range of motion based on flare-ups was difficult to 
appreciate.  The Board finds the probative medical evidence 
to be more reliable than the veteran's statements made for 
the purpose of compensation.  Lack of endurance was noted to 
have been present since surgery.  

The August 1999 VA examination documented the veteran's 
complaints of pain in the left index finger, particularly 
with heavy gripping activities.  However, the evidence does 
not establish arthritis.  The VA examiner related that it was 
expected that the veteran's injured finger might get stiff in 
cold weather, but seriously doubted that it had advanced 
significantly from the original condition.  Thus, the 
evidence demonstrates that the residuals of a left index 
finger injury have not resulted in additional loss of motion 
beyond the requirements of a 30 percent evaluation based on 
pain or other pathology.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

In light of the above, a higher evaluation for the veteran's 
residuals of a crush injury with fracture and laceration to 
the left (nondominant) index finger under Diagnostic Code 
8516 is not warranted.  The evidence does not establish that 
the nerve injury is manifested by complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  

In addition, the Board finds that a 10 percent evaluation is 
warranted for a tender and painful scar under 38 C.F.R. 
§ 4.119, diagnostic code 7804.  The VA examiner reported that 
the veteran has a complex scar radiating around the radial 
side of the posterior aspect of the index finger.  The report 
of examination notes tender neuroma in the dorsal radial 
nerve in the scar.  This is the maximum schedular evaluation 
for a scar under diagnostic code 7804.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals of a crush injury with fracture 
and laceration of the left (nondominant) index finger has 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  


ORDER

An evaluation in excess of 30 percent for residuals of a 
crush injury with fracture and laceration of the left 
(nondominant) index finger is denied.  

A 10 percent evaluation for a left index finger scar is 
granted, subject to the regulations controlling the payment 
of monetary benefits.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

